Citation Nr: 0710364	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  02-12 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina which, in pertinent part, 
denied entitlement to a TDIU.

This case was remanded by the Board in November 2003 and 
January 2005 for additional evidentiary development.  

By correspondence dated March 5, 2007, the Board notified the 
veteran that his motion to advance his case on the docket had 
been granted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In a 
letter dated in March 2006, the RO informed the veteran of 
the regulations pertaining to disability ratings and 
effective dates.  

In this case, the veteran seeks entitlement to a TDIU.  His 
service-connected disabilities include an anxiety disorder, 
rated 50 percent disabling, residuals of left wrist fracture, 
rated 10 percent disabling, and a left femur disability, 
rated as 20 percent disabling.  A combined 60 percent 
disability rating is in effect.

A review of the record reveals that the RO did not comply 
with the Board's previous remand instructions, which were 
clearly indicated in the November 2003 decision.  In this 
regard, the veteran was not sent a letter regarding notice of 
the requested VA examinations and he failed to report to the 
September 2004 examinations.  The claims file does not 
contain any notice letter of the scheduled VA examinations, 
nor is there notice of the consequences of failure to report 
to scheduled VA examinations.  The veteran's representative 
has taken note of this fact and avers that a remand is in 
order.  A remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  See Stegall v. West, 11 
Vet.App. 268, 271 (1998).

The veteran maintains that he is unable to secure or follow a 
substantially gainful occupation as the result of his 
service-connected disabilities.  As noted above, the veteran 
is service-connected for psychiatric and orthopedic 
disabilities, which combine to a 60 percent disability 
rating.  

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2006). Consideration may be given to a veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

It appears that the veteran receives ongoing medical 
treatment at the Durham VA Medical Center (VAMC).  There is 
evidence of outpatient treatment dated as recently as 
November 2005.  While this case is in remand status, the RO 
should obtain additional records, if any, which are in the 
constructive possession of VA, and associated them with the 
veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment of any 
health care providers, VA or non-VA who 
treated the veteran for any of his 
claimed disabilities since 2002.  Of 
particular interest are medical records 
from the Durham VAMC pertaining to his 
anxiety disorder and disabilities of 
the left femur and left wrist dated 
from November 2005 to the present.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified 
of unsuccessful efforts in this regard, 
in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The RO should schedule the veteran for 
a VA general medical examination.  All 
indicated tests and studies are to be 
performed.  The claims folder must be made 
available to the examiner for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  

The purpose of the general medical 
examination is to determine the effect of 
the veteran's service-connected 
disabilities on his employability.  Based 
on examination findings and other evidence 
contained in the claims file, the examiner 
must offer an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the veteran 
is unable to secure or maintain 
substantially gainful employment solely as 
a result of the combination of his 
service-connected anxiety, left femur, 
and/or left wrist disabilities.  The 
examination report must include a complete 
rationale for all opinions and conclusions 
expressed.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  Thereafter, the RO must review the 
examination report to ensure that it 
complies with the directives of this 
Remand.  If not, the RO should implement 
corrective procedures.

5.  The RO should then readjudicate the 
issues on appeal. If the benefits sought 
are not granted, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review. 
Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



